DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. ELECTION / RESTRICTION
Applicant’s election without traverse of Species I: claims 23-36 in the reply filed on 11/22/2022 is acknowledged.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 are rejected under 35 U.S.C. 102(b)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scalera et al. “The design and implementation of a context switching FPGA” (From IDS dated 10/13/2020).

As per claim 23, Scalera teaches/suggests an arrangement, comprising:
(A) a matrix (e.g. associated with Fig. 2.3-2.4) with 
(a) a plurality of programmable logic units (e.g. associated with contact switching logic cells (CSLCs): Fig. 2.3-2.4; and Sections 2.2 and 2.4) and
(b) a plurality of first one bit clocked storage elements (e.g. associated with CSBits holding a single programmable bit for every context: Section 2.4),
the programmable logic units and first one bit clocked storage elements being arranged in an array (e.g. associated with Fig. 2.3-2.4), the arrangement being adapted for sequential execution of at least two tasks (e.g. associated with processing of a sequential application of algorithms: Section 1), whereby for each of the first one bit clocked storage elements a data store and restore circuit is provided for local storing or restoring the respective values as computed during the tasks per task of the first one bit clocked storage elements (e.g. associated with each CSFF within each context supported in hardware via corresponding private registers for saving intermediate values of outgoing (active) context as the context switch occurs over a single clock cycle: Section 2.6), and
(B)  a data memory (e.g. associated with a separate context switching RAM (CSRam) providing storage facilities: Section 2.4), external to the matrix, wherein the data store and restore circuit is provided for (i) pre-loading values related to one task from the data memory into the data store and restore circuit and  (ii) post-storing of values related to one task in the data store and restore circuit to the data memory (e.g. associated with the Global sharing scheme being used in the CSRam such that all contexts views these same memory elements and when any context write to the memory element, the change is seen by all context upon their respective activation: Section 2.6), whereby the pre-loading and/or post-storing can be performed while another task is executed without disturbing the task execution (e.g. associated with, during context switching on a single clock cycle, inactive contexts can be downloaded while another context is active and running: Sections 2.6-2.7).

As per claim 24, Scalera teaches/suggests all the claimed features of claim 23 above, where Scalera further teaches/suggests the arrangement comprising wherein a plurality of the data store and restore circuits are designed for being arranged in series and arranged in series to shift information from one to the other (Section 1 to Section 2.3; Section 2.4; and Section 2.6 to Section 2.7), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above arrangement of the data and restore circuits.

As per claim 25, Scalera teaches/suggests all the claimed features of claim 24 above, where Scalera further teaches/suggests the arrangement comprising wherein the data store and restore circuit comprises at least one second one bit clocked storage element and the plurality of the second one bit clocked storage elements are arranged in series to define and operate as a shift register, whereby the output of one second one bit clocked storage elements serves as input for the next second one bit clocked storage element in the series to establish data communication via the inputs and outputs (Section 1 to Section 2.3; Section 2.4; and Section 2.6 to Section 2.7), wherein it would have been obvious to one of ordinary skilled in the art to further implement the obvious arrangement of the storage elements of the data and restore circuits.

As per claim 26, Scalera teaches/suggests all the claimed features of claim 23 above, where Scalera further teaches/suggests the arrangement comprising wherein the data memory is a nonvolatile memory (Section 1 to Section 2.3; Section 2.4; and Section 2.6 to Section 2.7), wherein it would have been obvious and or well-known to one of ordinary skilled in the art for FPGA to include non-volatile memory (e.g. Greene et al. (US Pub.: 2014/0006887): disclose the FPGA including the non-volatile memory: [0017]; and [0024]).

III. PERTINENT RELATED PRIOR ART
Greene et al. (US Pub.: 2014/0006887): disclose FPGA including non-volatile memory ([0017]; and [0024]).
Scalera et al. (US Patent 6,175,247): discloses context switching logic cells with data sharing for use in a context switching system.

IV. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 23-26 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671. The examiner can normally be reached Monday-Friday.
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        December 9, 2022